Citation Nr: 0214690	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  97-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
March 1975 to October 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim of service connection 
for interscapular upper back pain, actually claimed as 
cervical spine condition.  See page 2, transcript of May 1999 
hearing at the RO, before C. W. Symanski, who is the member 
of the Board rendering the determination in this claim and 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  

By appellate decision in August 1999, the claim for 
entitlement to service connection for a cervical spine 
disorder was reopened on the basis of new and material 
evidence.  The case was remanded for additional medical 
evidence and readjudication by RO of the service connection 
claim on a de novo basis.  

The RO thereafter denied service connection and returned the 
case to the Board.  The case was then developed further by 
the Board and the veteran has been provided with notice of 
the additional development and has been given the opportunity 
to respond.  The case is now before the Board for final 
appellate consideration.  


FINDING OF FACT

A chronic cervical spine disorder, to include degenerative 
disc disease and arthritis, is not shown to have been present 
during or until more than a year following active service, 
nor to be the result of any inservice disease or injury.  


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001):  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection:  Cervical Spine Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Where a veteran served for 90 days in active 
wartime service, and arthritis develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  38 
U.S.C.A. §§ 1101, 1112; 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  
If the appellant has such evidence, he must submit it.  

The service medical records show the veteran's report of 
history in March 1975 that he had fractured his left clavicle 
at age 25.  In August 1976, he complained of cervical spine 
pain.  On getting up from a breakfast table, he suddenly felt 
a sharp stabbing pain in the thoracic spine.  Pain radiated 
to the left arm and he appeared to have a loss of grip in his 
left hand.  Moderate spasm primarily of the left thoracic 
spine, T7-9, with negative X-rays was revealed.  Myalgia was 
the impression.  There was no complaint, finding or diagnosis 
of any cervical spine abnormality on a general medical 
examination later in August 1976.  In December 1977, he was 
seen and treated for back pain below the shoulder blades, the 
mid- and lower thoracic region.  There was no history of 
trauma or excessive exercise.  No cervical spine abnormality 
was indicated.  

Detailed clinical records following a bicycle accident in 
August 1980, to include hospital treatment, show no 
complaint, finding or diagnosis of any cervical spine 
abnormality.  His only symptomatology had been headaches 
where he hit his head when he fell from the bicycle and skin 
abrasions.  He sustained a fractured skull.  In February 
1985, he was seen with a 24-hour history of sharp left mid-
back pain with the shoulder at 90 degrees and neck stiffness.  
This resolved after working out at a gym using regular 
exercise.  There was a single area of muscular tightness 
(sharp pain) radiating to the neck and skull.  A trigger 
point that needed release was assessed.  The symptoms 
resolved with treatment.  The separation examination in 
September 1993 showed no complaint, finding or diagnosis of 
any cervical spine abnormality.  

On an original compensation claim received in February 1994, 
the veteran listed back pain, a fractured skull, hearing loss 
and disc herniation as having occurred during active service.  
There was no mention of any cervical spine difficulty.  

On a VA orthopedic examination in March 1994 and VA-arranged 
neurologic examination in April 1994, the veteran stated that 
he had suffered from interscapular pain since the bicycle 
accident in August 1980.  There was normal range of motion of 
the cervical spine with no interscapular pain.  There was no 
complaint, finding or diagnosis of any neck abnormality.  

On a VA examination in January 1996, the veteran gave a 
history of interscapular pain and snapping and cracking of 
his neck 3 weeks following the August 1980 bicycle accident.  
He complained that his neck constantly tightened up and felt 
like it was locking.  There was normal range of motion of the 
cervical spine with complaints of paraspinal discomfort on 
the opposite side of the neck on lateral flexion.  The 
cranial nerves were normal.  Sensory testing did not appear 
to be reliable.  X-rays showed cervical spine vertebral 
heights and alignment to be normal and minor spurring of C6 
with intervertebral disc space maintained.  The impression 
was no significant abnormality for his age.  The diagnosis 
was that the symptoms of which the veteran complained were 
not anatomically consistent with cervical spine nerve root 
abnormalities.  

In April 1999,  H. L. Babcock, D.C., reported that the 
veteran was seen for chronic cervical spine problems.  X-rays 
reportedly revealed evidence of trauma having occurred years 
"ago."  Phase One osteoarthritis was manifested by C6-7 
spurring.  Disc space narrowing, C3-7 indicated degenerative 
disc disease.  Normal cervical spine curvature was altered.  

At the May 1999 hearing, the veteran testified that he 
started to suffer from tightness, soreness and pain of the 
neck about 2 weeks following the August 1980 bicycle accident 
during active service.  He rarely mentioned his neck symptoms 
during active service because his other problems overshadowed 
his neck.  He reportedly had seen a physician's assistant and 
an orthopedic surgeon for his neck condition.  He had seen a 
corpsman for his neck problems and was told that he had 
muscle spasms.  He reportedly had received therapeutic 
manipulation of his neck onboard ship.  He indicated that 
neck pain had been continuous since the August 1980 accident 
and he first complained of it to a doctor after separation in 
February 1994.  

On a December 1999 VA-arranged neurologic examination, the 
veteran was reported as having persistent neck pain since the 
bicycle accident in 1980.  He described pain on turning his 
head, facial tingling, ear ringing, and difficulty holding 
his head up.  The neurologic examination revealed no 
abnormality related to the cervical spine.  Cervical spine X-
ray showed mild to moderate narrowing 
C2-7.  Mild to moderate degenerative disc disease C2-7 was 
the impression.  The final impression was persistent neck 
pain, history of degenerative cervical spine disease and 
possible cervical radiculopathy.  Subsequent electromyogram 
and nerve conduction velocity studies of the upper 
extremities ordered by the examiner were normal.  

On a VA orthopedic examination in December 1999, the veteran 
stated that his cervical spine problems from the 1980 bicycle 
accident had not been diagnosed because he always manipulated 
his own neck to relieve his discomfort.  He thought that he 
had disc degeneration from the 1980 injury.  The examiner 
reviewed the medical records and noted that there was no 
reference to any neck injury following the July 1980 bicycle 
accident, but the residuals of that injury were detailed and 
treated at that time.  There was pain on motion of the neck 
and tenderness to palpation of the right paracervical region.  
The examiner found no evidence in the records of neck 
problems secondary to the bike injury.  Pain in the cervical 
region recorded during active service was associated with a 
physical examination that showed spasms primarily in the left 
upper back region at approximately T8-9, which was well below 
the neck.  Another entry of some neck pain was associated 
with weight lifting and no X-ray reports of the neck were 
located in the service medical records.  His neck complaints 
were most likely related to cervical spondylosis and 
degenerative disk disease.  In the examiner's opinion, there 
was no corroborative evidence in the medical records to 
indicate that the cervical spine degenerative changes were 
post-traumatic in nature.  The chiropractor's statement that 
there was evidence of prior trauma to the neck was reviewed.  
The examiner stated that this represented a possibility and 
that the claim that degenerative changes of the neck were due 
to trauma did not rise to the threshold of reasonable medical 
certainty.  To say otherwise for the 52-year-old veteran 
reportedly would be resorting to some degree of conjecture 
and speculation.  The final diagnosis was cervical 
spondylosis and degenerative disc disease.  

In July 2000, David W. Fulton, D.C., reported that the 
veteran was first seen in May-June 2000 for complaints of 
neck pain.  Positive findings of chronic degenerative 
arthritis and cervical subluxation were recorded.  
Degenerative changes were described as longstanding due to 
arthritic spurring at multiple levels of the cervical spine.  
This chiropractor concurred in the impressions and findings 
of the other chiropractor reflected in the April 1999 report.  

On a July 2002 VA examination, history was recorded from the 
veteran that he had had occasional neck spasms and pain since 
the 1980 bicycle accident.  Cranial nerves were normal.  
Power in the upper extremities was 4/5 on the left and 4-4+/5 
on the right.  Deep tendon reflexes in the upper extremities 
was 1-2.  Sensory examination showed decreased pinprick in 
the right upper extremity without any dermatomal pattern.  
The claims file was reviewed.  The impression was neck pain 
with previous X-ray of the spine showing mild to moderate 
degenerative disc disease C2-7.  It was stated that cervical 
spine sprain injury with the inservice skull fracture from 
the 1980 bicycle accident was possible it was beyond the 
examiner's medical ability to determine whether the veteran 
sustained a neck injury with the skull fracture.  The 
examiner stated that it was difficult to assess whether the 
injury the veteran sustained in the 1980 skull fracture also 
resulted in cervical spine disability.  

The Board finds no persuasive evidence in support of a nexus 
between inservice injury and current cervical spine 
disability.  The current cervical spine disability, diagnosed 
as cervical spondylosis and degenerative disc disease, was 
not shown to be present until 1996, well after the veteran's 
separation from active service, in 1993.  This was also the 
first time he indicated any cervical spine disability since 
active service and related it to the 1980 bike accident.  At 
this time, only minor spurring at C6 was demonstrated, more 
than 2 years following active service, and more than 12 years 
after the 1980 accident.  Significantly, the C6 findings 
along with the entire X-ray evidence of the cervical spine in 
January 1996 was medically interpreted as normal for his age.  
There certainly was no medical indication that he had 
sustained any inservice neck trauma.  

The first signs of degenerative disc disease were indicated 
in the chiropractic report in April 1999, more than 5 years 
following separation and more than 19 years following the 
1980 bike accident.  There is no specific information as to 
why the chiropractor thought that the X-ray evidence 
indicated trauma "years ago" when VA radiologists and 
physicians who reviewed the X-rays did not conclude that they 
showed evidence of any trauma.  

The only evidence of any relationship between the bike 
accident in 1980 and the current cervical spine dysfunction 
is provided by the veteran in his subjectively reported 
history of persistent neck pain since the accident.  However, 
he did not complain of this neck pain until 1996, more than 2 
years following separation and more than 15 years following 
the inservice accident.  The inservice neck complaints 
predated the 1980 bike accident and, upon closer review, are 
shown to have actually involved the thoracic spine, not the 
cervical spine.  The service medical records appear to be 
complete and do not confirm any of the veteran's testimony 
regarding cervical spine symptomatology and treatment during 
active service.  The exhaustive VA medical examination, both 
orthopedic and neurologic, in 1994 reflected no adverse 
cervical spine sign or symptom.  The veteran's report of 
history alone does not constitute competent evidence of a 
nexus between inservice injury and post-service disease.  

The only clear-cut medical opinion regarding a nexus between 
inservice injury and current cervical spine disease was 
presented by the VA examiner in December 1999, as presented 
in detail on that report of examination, and speaks for 
itself against the claim.  Also, this opinion carries 
probative weight in that it is based on a review of the 
complete medical evidence, including the chiropractic 
statement of April 1999.  The subsequent medical opinion from 
the VA examiner in July 2002 was essentially no opinion 
either way.  The most that could be said of this medical 
opinion was that the claimed nexus was possible.  This 
possibility was allowed by the VA examiner in December 1999 
as well, but that examiner rendered a distinctly adverse 
opinion against the claim.  When a medical opinion goes no 
further than a possibility for the claim, it does not 
constitute evidence favorable to the claim.  Such evidence 
(opinion) is deemed speculative.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); Morris v. West, 13 Vet. App. 94, 97 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  In doing so, the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Id. at 30; Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the physician's opinion 
in December 1999 is considered to outweigh the chiropractic 
opinion in April 1999 as far as the claimed nexus in this 
case is concerned.  The basic reasons for this have been 
presented and essentially are that the complete clinical 
evidence dated during and subsequent to service supports the 
VA opinion.  The Board finds that the preponderance of the 
evidence is against any nexus between current cervical spine 
disability and inservice injury.  The Board notes that there 
is no medical basis for direct service connection for any 
current cervical spine disorder and that arthritis of the 
cervical spine was not manifested during or until more than 2 
years following active service, so the requirements for 
presumptive service connection are not met.  

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000 was enacted.  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA. 66 Fed. Reg. 45620- 
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The veteran was notified in the RO's 
July 1996 decision that the evidence did not show that the 
criteria had been met for reopening a claim of service 
connection for a cervical spine disorder on the basis of new 
and material evidence.  This decision was reversed by the 
Board by its decision August 1999 and the veteran was 
informed of the applicable criteria and reasons for a denial 
of the claim on the merits in supplemental statements of the 
case (SSOC's) in April 2000 and February 2001.  The Board 
concludes the discussions in the SSOC's sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claim for service connection for a cervical 
spine disorder and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of such claim.  The RO repeatedly informed the veteran 
of the kind and type of evidence he needed to support the 
claim.  Examples of the kind of evidence needed were 
specified.  The RO informed the veteran that requests had 
been sent to his chiropractors and others to obtain clinical 
evidence on the claim.  In March 2001, he was sent a lengthy 
letter covering all his options for obtaining all the 
favorable evidence that was available.  He was advised that 
the RO would obtain any evidence he indicated was available 
for his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187.  Moreover, he has taken the opportunity to give 
exhaustive testimony on his claim during the May 1999 hearing 
before the undersigned Board member at the RO.  This 
testimony is contained in the hearing transcript which has 
been thoroughly reviewed and considered.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



ORDER

Service connection for a cervical spine disorder is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

